Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 8/30/2022.  Applicant has elected Group I, corresponding to claims 1-10. Invention Group II, corresponding to claims 11-20, is withdrawn from further consideration.	

Specification
The specification submitted 8/28/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 8/28/2020 have been accepted by the examiner.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2020 and 4/26/2021 have been considered by the examiner.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US # 20160079272).

Regarding Claim 1, Lee teaches a method for forming a three-dimensional (3D) NAND memory device (see Figs. 3-7 and corresponding text), comprising: 
forming a sacrificial layer (33, 34, 38) on a substrate (30, 31, 32); 
forming an alternating dielectric stack (above the first layer 38: ST1, ST2) on the sacrificial layer; 
forming a plurality of channel holes (see Fig. 7, showing the vertical channel holes through ST1, ST2) vertically penetrating the alternating dielectric stack (shown) and the sacrificial layer (see Fig. 4C showing channel penetration down to layer 32); 
forming a first channel layer (41) in each channel hole; 
forming a second channel layer (56, see Fig. 7) on the first channel layer in each channel hole, such that a merging point (the nearest point between 41 and 56) of the second channel layer is higher than a bottom surface (lowest surface of ST1) of the alternating dielectric stack (shown); 
removing the sacrificial layer (see Fig. 8) to form a horizontal trench (OP1); and 
forming a selective epitaxial growth layer (58) in the horizontal trench (see [0066]).

Regarding Claim 2, Lee teaches the method of claim 1, further comprising: before forming the sacrificial layer, performing an implantation process ([022] describes doping the substrate with impurities to make a conductive layer) to an upper surface of the substrate to form a doped upper substrate (shown).

Regarding Claim 5, Lee teaches the method of claim 1, further comprising: before forming the first channel layer, forming a functional layer (40) including a barrier layer, a storage layer and a tunneling layer ([0045]) on a sidewall of each channel hole (shown); and 
after removing the sacrificial layer, removing a portion of the functional layer that is exposed by the horizontal trench (see Fig. 4D).

Regarding Claim 8, Lee teaches the method of claim 1, further comprising: before removing the sacrificial layer, forming a gate line slit (SL2, see Fig. 4B) penetrating the alternating dielectric stack to expose the sacrificial layer (shown).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US # 20160079272) in view of Cui (US # 20200286903).

Regarding Claim 3, Lee teaches the method of claim 1, wherein forming the sacrificial layer comprises forming a silicon film ([0035]) sandwiched between two protect films (33, 38).

Although Lee discloses much of the claimed invention, it does not explicitly teach the method of claim 1, wherein forming the sacrificial layer comprises forming a monocrystalline silicon film.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Cui teaches a similar method of claim 1, wherein forming the sacrificial layer comprises forming a monocrystalline silicon film ([0138]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the silicon film, taught in Lee, as suggested by Cui. Specifically, the modification suggested by Cui would be to employ a method of claim 1, wherein forming the sacrificial layer comprises forming a monocrystalline silicon film. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use a monocrystalline silicon material since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US # 20160079272) in view of Surthi (US # 20220123018).

Regarding Claim 4, Lee teaches the method of claim 1, wherein forming the alternating dielectric stack comprises: forming dielectric layer pairs each comprising a first dielectric layer (37) and a second dielectric layer (38) different from the first dielectric layer ([0040] teaches pairing of nitride with oxide).

Although Yamazaki discloses much of the claimed invention, it does not explicitly teach the forming the alternating dielectric stack comprising a forming of at least 64 dielectric layer pairs.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Surthi teaches a similar method (see Figs. 5-30 and corresponding text) comprising forming an alternating dielectric stack (60, 62) comprising a forming of at least 64 dielectric layer pairs ([0070] teaches levels up to a quantity of 64, 512, or even 1024).
A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the number of dielectric layer pairs, taught in Lee, as suggested by Surthi. Specifically, the modification suggested by Surthi would be to employ a method of forming the alternating dielectric stack comprising a forming of at least 64 dielectric layer pairs. Lee discloses the claimed invention except for the number of pairs. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the pairs shown in Lee since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Surthi shows that stacking 64 levels of pairs or more is known and predictable, and obvious duplication of the existing stack structure.

Allowable Subject Matter

Claims 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 6, Lee teaches the method of claim 5, wherein forming the forming the first channel layer comprises: forming the first channel layer (41) to cover the functional layer in each channel hole (shown, see Figs. 4).

Although the prior art shows substantial features of the claimed invention, the prior art reviewed by the examiner neither teaches nor reasonably suggests all the claimed limitations, including performing a cleaning process to clean the multiple channel holes; and performing an implantation process to treat an exposed surface of the first channel layer on the bottom of each channel hole to form a doped channel layer.

Claims 7 and 9-10 are dependent on claim 6 and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899